Opinion issued April 20, 2006



 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00755-CV
____________

CARLOS ALONSO,  Appellant

V.

CARENET, INC. D/B/A MEDICAL INFUSION THERAPY,  Appellee




On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2005-00669





MEMORANDUM OPINION
          The Court today considered the parties’ Agreed Motion for Dismissal. 
Appellant’s motion is granted and this appeal is dismissed.  Tex. R. App. P. 42.1(a). 
All pending motions in this appeal are overruled as moot.  The Clerk is directed to
issue mandate immediately.  Tex. R. App. P. 18.1.
 
PER CURIAM
 
Panel consists of Justices Nuchia, Keyes, and Hanks.